Citation Nr: 1432346	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  14-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder other than hypertension.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record reflects the Veteran had initially requested a hearing before RO in conjunction with this appeal, and such a hearing was scheduled for June 2011.  However, the Veteran withdrew his hearing request via a May 2011 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hypertension, eye disorder, and TDIU claims.  Accordingly, these claims are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  The competent medical evidence does not reflect the Veteran has a heart disorder other than hypertension.

2.  The objective findings of hyperlipidemia, hypercholesterolemia, and high cholesterol constitute laboratory findings and are not diseases or disabilities for which VA benefits can be granted.

3.  Although the Veteran's service-connected diabetes mellitus requires insulin and restricted diet, it has not resulted in regulation of activities (avoidance of strenuous occupational and recreational activities). 

4.  The Veteran's service-connected peripheral neuropathy of the right upper extremity is not manifested by more than mild incomplete paralysis. 

5.  The Veteran's service-connected peripheral neuropathy of the left upper extremity is not manifested by more than mild incomplete paralysis. 

6.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is not manifested by more than mild incomplete paralysis. 

7.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is not manifested by more than mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a heart disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection is not warranted for high cholesterol.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2013).

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8515 (2013).

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8515 (2013).

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2013).

7.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's appeal regarding his peripheral neuropathy of the upper and lower extremities originates from a disagreement with the initial ratings assigned for these disabilities following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding these claims is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other claims adjudicated by this decision (heart disorder, high cholesterol, and diabetes mellitus), the Board notes the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) via correspondence dated in May 2009 and June 2009.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim and claim for increase, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability ratings and effective dates.  Thus, VA's duty to notify has been met.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied in regard to the claims adjudicated by this decision.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has a heart disorder other than hypertension; or that shows symptomatology from his service-connected peripheral neuropathy or diabetes mellitus, which is not reflected by the evidence already of record.  As noted in the introduction, his hearing request has been withdrawn.

Moreover, the Veteran was accorded VA medical examinations in May 2009, July 2009, and September 2013 that, as detailed below, contain relevant findings regarding the issues adjudicated by this decision.   VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that his service-connected disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that VA's duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d at 1313; Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. at 506.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Initially, the Board notes, regarding the heart disorder claim, that the heart is an internal organ not subject to lay observation.  Therefore, competent medical evidence is required to demonstrate that the Veteran has an actual disability of the heart.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence as to this matter.  38 C.F.R. § 3.159(a)(1).

The Board further notes that no competent medical evidence is of record which demonstrates the Veteran has a heart disorder other than hypertension.  No such diagnosis is shown in the treatment records on file or the various VA medical examinations.  In fact, the Veteran was explicitly accorded a VA examination of his heart in July 2009, and it was stated that no heart condition was present.  The Veteran also denied having a heart condition other than hypertension, which suggests he has not received any such diagnosis.

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In the Veteran's case, however, the record does not reflect the he has been diagnosed with a heart disorder other than hypertension at any time during the pendency of this case.  As such, at no time has he had such a disability for VA purposes. 

Conversely, the Board acknowledges that the record confirms the Veteran has hyperlipidemia and high cholesterol.  However, hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary at 883 (30th ed. 2003).  Moreover, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

In view of the foregoing, the Veteran's claims of service connection for a heart disorder and high cholesterol must be denied as the preponderance of the evidence is against the claims.

Increased Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diabetes Mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or: oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Initially, the Board acknowledges that the record clearly reflects the Veteran's service-connected diabetes mellitus requires insulin, oral hypoglycemic agents, and a restricted diet.  The Board also notes that a November 2009 private medical statement states that it has also resulted in regulation of activities.  However, this statement does not specify which activities are restricted as a result of the diabetes and no explanation for this finding is supplied.  This is of particular significance as Diagnostic Code 7913 indicates that the type of regulation of activities required for a rating in excess of 20 percent involves avoidance of strenuous occupational and recreational activities.  No such impairment is demonstrated in the November 2009 private medical statement, or the other evidence of record.  In fact, the May 2009 VA diabetes mellitus examination explicitly states that the diabetes had not restricted the ability to perform strenuous activities, and the September 2013 VA examination stated the Veteran did not require regulation of activities as part of his medical management of his diabetes.  In view of the foregoing, the Board finds that the Veteran's service-connected diabetes mellitus has not been manifested by the type of regulation of activities contemplated by Diagnostic Code 7913 for a rating in excess of 20 percent.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  Therefore, he does not meet the schedular criteria for a higher rating in this case.  As the preponderance of the evidence is against the claim, a higher rating is not warranted.

A note that follows the criteria for evaluating diabetes mellitus states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  To the extent peripheral neuropathy is a complication of the Veteran's diabetes mellitus, it is addressed in the section below for each extremity.  Other possible complications may be hypertension and an eye disorder.  Those two disabilities are addressed in the remand section.

Peripheral Neuropathy

With respect to the Veteran's service-connected peripheral neuropathy of the upper extremities, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right hand dominant; i.e., the right is the major upper extremity.

The Veteran's service-connected peripheral neuropathy of the upper extremities are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major. 

The Veteran's service-connected peripheral neuropathy of the lower extremities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124.

Initially, the Board acknowledges that the September 2013 VA neurologic examination stated the Veteran had moderate pain, paresthesias and/or dysesthesias, and numbness in the bilateral upper and lower extremities.  However, the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, a thorough review of the evidence of record demonstrates little or no functional impairment due to the service-connected peripheral neuropathy of the upper and lower extremities.  For example, the July 2009 VA neurologic examination noted numbness in the toetips and soles of both sides.  Nevertheless, both upper and lower extremities were shown to have 5/5 muscle strength, with no impairment of motor function.  In addition, bilateral bicep reflex, triceps reflex, branchioradialis reflex, finger jerk, knee reflex, and ankle reflex were all 2+; right and left abdominal reflex was 1+.  Right and left plantar flexion was found to be normal.  Further, no muscle atrophy was present; there was no abnormal muscle tone or bulk; there were no tremors, tics, or other abnormal movements; and gait and balance were found to be normal.  Moreover, it was stated that no function of any joint was affected by the nerve disorder.

The more recent September 2013 VA neurologic examination showed the Veteran's bilateral grip strength to be 4/5; with all other strength testing of the upper and lower extremities were 5/5.  Similarly, both ankle reflexes were 1+; with all other reflex testing of the upper and lower extremities 2+.  Both the right and left ankle/lower leg and foot/toes were noted as decreased on light touch/monofilament testing; with the shoulder areas, inner/outer forearms, hand/fingers, and knee/thigh notes as being normal.  Position sense was normal for both of the upper and lower extremities.  Both lower extremities were noted as decreased on vibration testing, with both upper extremities noted as normal.  The Veteran reported experiencing moderate constant pain, paresthesias and numbness in the four extremities.  However, it was explicitly stated by the examiner that both of the upper and lower extremities had mild incomplete paralysis.  The Board finds the examiner's characterization of the level of incomplete paralysis persuasive as the examiner took into account both the Veteran's complaints and clinical testing.  Thus, the evidence shows that the impairment is no more than mild in nature for all four extremities.

The Board also observes that the findings on the aforementioned VA examinations are consistent with the other evidence of record regarding the overall impairment demonstrated by the Veteran's upper and lower extremities.

In view of the foregoing, the Board finds that the Veteran's service-connected peripheral neuropathy has resulted in little or no functional impairment of the upper and lower extremities.  Stated another way, the Veteran's service-connected peripheral neuropathy is not manifested by more than mild incomplete paralysis of the upper and lower extremities.  Therefore, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for any of these service-connected disabilities, and these claims must be denied as the preponderance of the evidence is against the claims. 


Other Considerations

In evaluating the Veteran's diabetes mellitus, and peripheral neuropathy of the upper and lower extremities, the Board notes that it took into account the potential applicability of "staged" rating(s) pursuant to Fenderson and Hart.  However, a thorough review of the record does not reflect any distinctive periods where the Veteran met or nearly approximated the criteria for ratings in excess of those currently in effect for these disabilities.  Therefore, no higher "staged" ratings are warranted based on the facts of this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds, however, that the rating criteria contemplate the symptomatology demonstrated by Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  As detailed above, the medical management of the diabetes is reflected by the criteria found in Diagnostic Code 7913.  The applicable provisions of Diagnostic Codes 8515 and 8520, and the guiding regulatory provisions for neurologic conditions, are such that it requires the Board to evaluate the Veteran's overall impairment in making a determination as to his level of paralysis as a result thereof.  Nothing in the evidence of record reflects that any of these disabilities presents such an exceptional or unusual disability as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for a heart disorder other than hypertension is denied.

Service connection for high cholesterol is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

Initially, the Board notes in regard to the eye disorder claim that vision loss-a refractive error of the eye-is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990).  Therefore, the record must indicate an acquired eye disorder for service connection to be established.  In this case, the evidence of record, to include a July 2009 VA eye examination, shows that, in addition to refractive error, the Veteran has been diagnosed with bilateral senile cataracts and increased cup/discs (glaucoma suspected).

The Veteran essentially contends that his eye disorder and hypertension are secondary to his service-connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The effect one disability has upon another involves complex medical issues, particularly as here where it involves different disease processes.  Accordingly, the Board finds that competent medical evidence is required to resolve these claims.  As noted above, the Board has already determined the Veteran's contentions do not constitute competent medical evidence.

The Board acknowledges that the May 2009 VA diabetes mellitus examination included an opinion that the hypertension and refractive error were not complications of the diabetes; and that these conditions were not worsened or increased by the diabetes.  However, no rationale appears to have been provided in support of the latter opinion against secondary aggravation.  The Court has held that an examination that provides an etiology opinion without a rationale is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Court has also held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination that does adequately address the etiology of his hypertension and eye impairment because the prior examination is not wholly sufficient for deciding the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

On remand, more recent relevant treatment records should also be obtained.

The Board also finds that the resolution of the Veteran's hypertension and eye claims may affect whether he is entitled to a TDIU.  As such, these claims are inextricably intertwined.  Accordingly, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the hypertension and eye claims has been completed.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his hypertension and eyes since September 2013.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination or examinations to evaluate the nature and etiology of his hypertension and eyes.  The claims folder, including any electronic files, should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension and/or any eye disorder found to be present was incurred in or otherwise the result of his active service.

If the examiner determines that the Veteran's hypertension and/or eye disorder is not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability, particularly the service-connected diabetes mellitus.  By aggravation, the Board means an increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.

3.  After completing any additional development deemed necessary, readjudicate the issues remaining on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


